United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Paramus, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-295
Issued: April 17, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 20, 2012 appellant filed an application for review of the Office of
Workers’ Compensation Programs’ (OWCP) decision dated October 25, 2012 that denied
appellant’s claim for a traumatic injury. The appeal was docketed as 13-295.
In this case, appellant filed a traumatic injury claim on September 25, 2012. The Board
notes that, prior to the October 25, 2012 decision, OWCP informed appellant on October 3, 2012
that the evidence submitted was insufficient to establish his claim. OWCP advised him of the
type of factual and medical evidence needed to establish his claim and requested that he submit
such evidence, particularly requesting that he submit a physician’s reasoned opinion addressing
the relationship of his claimed condition and specific employment factors. It advised appellant
that his case would be held open for 30 days to submit the requested information.
The Board finds that OWCP did not follow its regulations which requires that OWCP
advise appellant of the additional evidence needed to support his claim and allow 30 days in
which to submit such evidence. In this instance, OWCP issued a decision denying appellant’s
claim on October 25, 2012, prior to the end of the 30-day period.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. Section 10.121 of OWCP’s regulation, states that, if a claimant submits factual
evidence, medical evidence, or both in support of his or her claim, but OWCP determines that

this evidence is not sufficient to meet the burden of proof, OWCP will inform the claimant of the
additional evidence needed and provide the claimant at least 30 days to submit the evidence
required.1 Proceedings under the Federal Employees’ Compensation Act2 (FECA) are not
adversarial in nature. OWCP shares responsibility in the development of the evidence and has an
obligation to see that justice is done.3 The nonadversarial policy of proceedings under FECA is
reflected in OWCP’s regulations at section 10.121.4
As the 30-day period for submission of additional evidence had not expired at the time it
issued its decision denying appellant’s claim, the Board finds that OWCP did not fulfill its
responsibility under section 10.121 of its regulations.5
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 25, 2012 be set aside. The case is remanded to OWCP
for further action consistent with this order.
Issued: April 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board
1

20 C.F.R. § 10.121.

2

5 U.S.C. §§ 8101-8193.

3

William B. Webb, 56 ECAB 156 (2004).

4

Id.

5

On December 6, 2012 OWCP issued a decision vacating the October 25, 2012 decision. However, this decision
is null and void as the Board and OWCP may not simultaneously have jurisdiction over the same case. OWCP may
not issue a decision regarding the same issue on appeal before the Board. See Arlonia B. Taylor, 44 ECAB
591 (1993); Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990).

2

